Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                               Status of the Claims
          Claims 1-20 are cancelled.  
          Claims 21-40 are currently pending. 

Information Disclosure Statement
The information disclosure statements filed 04/30/2020 and 07/02/2020 are acknowledged.  Signed copies of the corresponding 1449 forms have been included with this Office action.

Drawings
FIG. 11 of drawings received 04/30/2020 are objected to because the drawings comprise boxes with labels which are the same labels, FIG 11A-FIG 11F and FIG. 11 Legend, as in drawings on pages 13-19 of drawings received on 04/30/2020. The boxes of FIG. 11 are empty.  It is not clear what FIG. 11 was meant to represent.  Appropriate correction is required. 
The drawings received on 06/23/2020 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 27-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US2014/0178438) in view of Risinger et al. (Journal of Biomolecular Techniques, Volume 25, Supplement, May 2014, page S12). 
Regarding claim 21, Sahin et al. teach performing single cell assays on circulating tumor cells, in para. [0194]. Sahin et al. teach that tumor cells can be enriched by methods which include sorting by cell size, specific staining, histological inspection during laser microdissection, and so on; e.g. para. [0180].  Taught is enriching a sample for cells of interest followed by sorting as described by Dalerba, P. et al., 2011, Nature Biotechnology 29, pages 1120-1127).  As evidenced by Dalerba et al., FACS (i.e., flow cytometry) was performed; e.g. page 1120, right col., last paragraph. Sahin et al. teach obtaining sequence information on one or more polynucleotides; e.g. para. [0180]. Sahin et al. teach the use of next generation sequencing to determining which genes are expressed in the cancer cells; e.g. para. [0180]         
          Sahin et al. do not teach molecular indexing.
          Regarding claim 21, Risinger et al. teach that molecular indexing increasing next generation sequencing accuracy; e.g. page S12, right col., para. 1. 
         It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Sahin et al. with the use of molecular indexing as taught by Risinger et al., wherein one skilled in the art would have been motivated to combine the method of using molecular indexing because Risinger et al. teach the improvement of sequencing accuracy; e.g. page S12, right col.  There is a reasonable expectation of success of combining Sahin et al. with Risinger et al. because both are concerned with next generation sequencing of nucleic acids. 
          Regarding claim 27, Sahin et al. teach sorting cells as described by Dalerba; e.g. para. [0180].

          Regarding claim 31, Sahin et al. teach RNA; e.g. para. [0158].
          Regarding claim 32, Sahin et al. teach mRNA; e.g. para. [0158]. 
          Regarding claim 33, Sahin et al. teach a patient’s mutation signature which involves genome sequencing, which is reasonably interpreted to include transcript counts of at least 10 genes; e.g., para.[0007]. 
          Regarding claim 34, Risinger et al. teach sequencing the molecularly indexed polynucleotide library; e.g. page S12. 
          Regarding claim 35, Risinger et al. teach next generation sequencing libraries and molecular indexing of the library, thereby removing amplification and fragmentation errors, which provides absolute numbers of each molecule, which is reasonably interpreted to mean deconvoluting the sequencing results; e.g. page S12. 
          Regarding claim 36, Sahin et al. teach cell surface markers; e.g. para. [0003].
          Regarding claim 37, Sahin et al. teach cell surface markers and obtaining mRNA transcriptome sequencing information; e.g. paragraphs [0007], [0008], claim 6 and [0026]. Risinger et al. teach the advantages of molecular indexing of a sequencing library; e.g. page S12. 
          Regarding claim 38, Sahin et al. teach cells from a patient; e.g. claim 4. 
          Regarding claim 39, Sahin et al. teach cancer cells; e.g. para. [0020].
          Regarding claim 40, Sahin et al. teach determining one or more genetic mutations of the patient; e.g. claim 3.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-13 and 15-17 of U.S. Patent No. 10,697,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented case would anticipate the claims of the instant application. Claims 21-40 of the instant application add similar limitations with only minor differences to the patented claims. 


Conclusion 
          No claims are allowed. 
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Regarding claim 22, although focusing cells of interest by flowing the cells in a center stream was known in the art before the filing of the claimed invention, as taught by Kaduchak et al. (WO 2008/122051); e.g. para. [00184], it would not have been prima facie obvious to enrich a sample via focusing cells of interest followed by flow cytometrically isolating a cell or cells of interest and no prior art teaches or suggests the combination of steps as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A DINES/Primary Examiner, Art Unit 1639